DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the PCT international search report by the Chinese National Intellectual Property Administration have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Claim Objections
The claims are objected to for the following reasons.  Appropriate correction is required.
a.	Claim 2 is objected to because “the reset signal wire” should be changed to --the reset signal line--.
b.	Claims 10 and 16 (note the first two paragraphs on the top of page 8) are objected to because “a driving current” should be changed to --[[a]]the driving current-- and “a corresponding driving current” should be changed to --the driving current--.
c.	Claim 17 is objected to because “pixel circuit claim 1” should be changed to --pixel circuit of claim 1--.
d.	Claim 19 is objected to because “a reference voltage” should be changed to --[[a]]the reference voltage--, “an initialization voltage” should be changed to --[[an]]the initialization voltage--, and “a first data voltage” should be changed to --[[a]]the first data voltage--.
e.	Claim 20 is objected to because “the second data line” should be changed to --[[the]]a second data line--.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 1, where a pixel comprises “a first resetting sub-circuit, a first data writing sub-circuit, a charging and discharging sub-circuit, a first output control sub-circuit and a switch sub-circuit, wherein the first resetting sub-circuit, the charging and discharging sub-circuit and the first output control sub-circuit are coupled to a first node, and the first resetting sub-circuit, the first data writing sub-circuit and the charging and discharging sub-circuit are coupled to a second node … the first output control sub-circuit is configured to form an electrical path between the charging and discharging sub-circuit and a charging and discharging terminal, and provide a voltage at the first node to the switch sub-circuit in response to control of a signal of a control signal line”, in combination with all the remaining limitations in the claim.  Claims 2-20 are allowed based on their dependence from claim 1.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Kim et al (US 9779657) disclose a pixel circuit in which a data voltage is provided to a driving transistor through a discharge control circuit (see at least figure 2), but do not disclose the aforementioned limitations.
b.	Yin et al (US 2018/0061318) disclose a pixel circuit comprising initialization, data, and reference voltage supplying means (see at least figure 3), but do not disclose the aforementioned limitations.
d.	Kim et al (US 2020/0111404) disclose a pixel which is controlled by both a pulse width modulation sub-circuit and a pulse amplitude modulation sub-circuit (see at least figures 7 and 9), but do not disclose the aforementioned limitations.
c.	Lee et al (US 2020/0211452) disclose a micro-LED pixel circuit (see at least figure 2), but do not disclose the aforementioned limitations.
Closing Remarks/Comments
This application is in condition for allowance except for the preceding formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/25/2022